76 So.3d 1047 (2011)
Danny C. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3611.
District Court of Appeal of Florida, Fifth District.
December 16, 2011.
James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Danny C. Taylor appeals his conviction and sentence for driving under the influence with two prior convictions, arguing error in the trial court's handling of his pro se motion to withdraw plea after sentencing. As Taylor argues, and the State concedes, a hearing on a motion to withdraw plea is a critical stage of the proceeding at which a defendant has a constitutional right to counsel. Wofford v. State, 819 So.2d 891 (Fla. 1st DCA 2002). The trial court conducted a hearing on the motion with Taylor unrepresented, and without offering him counsel. Accordingly, we reverse the denial of Taylor's motion to withdraw plea and remand for a new hearing on the motion. Id.
REVERSED and REMANDED with directions.
ORFINGER, C.J., TORPY, and LAWSON, JJ., concur.